News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 P&G DELIVERS SECOND QUARTER ORGANIC SALES UP 3%, CORE EPS OF $1.21; CONFIRMS SALES AND EARNINGS OUTLOOK FOR FISCAL YEAR CINCINNATI, Jan. 24, 2014 - The Procter & Gamble Company (NYSE:PG) reported second quarter fiscal year 2014 net sales of $22.3 billion, unchanged versus the prior year period, including a negative three percentage point impact from foreign exchange.Organic sales grew three percent.Diluted net earnings per share were $1.18, a decrease of 15 percent versus a base period that included a $0.21 per share holding gain resulting from P&G’s purchase of the balance of its Baby Care and Feminine Care joint venture in Iberia.Core earnings per share were $1.21, a decrease of one percent versus the prior year.On a currency-neutral basis, core earnings per share increased eight percent for the quarter. “P&G’s second quarter results came in as we expected,” said Chairman, President, and Chief Executive Officer A.G. Lafley.“We’re on-track to deliver our objectives of 3-4% organic sales growth and 5-7% core EPS growth for the fiscal year.We expect strong earnings growth in the second half of the fiscal year driven by solid top-line growth, moderating headwinds from foreign exchange, and productivity savings that build throughout the year.” October – December Quarter Discussion Net sales were unchanged versus the prior year at $22.3 billion in the October – December quarter, including a negative three percentage point impact from foreign exchange.Organic sales grew three percent.Organic sales were at or ahead of prior year levels in each reporting segment.Volume grew three percent.Pricing increased sales by one percent, and unfavorable geographic and product mix decreased sales by one percent. Foreign Net Organic Organic Volume Exchange Price Mix Sales Volume Sales Beauty
